Title: To James Madison from Elias Boudinot, 6 August 1802
From: Boudinot, Elias
To: Madison, James


Sir
Mint of the United States Philad. 6th. August 1802
I am sorry to inform the President of the United States through you, that a malignant fever now spreading through this City leaves the Mint little hope of keeping the workmen of the Mint many days longer. It being within about 500 yards of the Mint has greatly alarmed us. Indeed, such is the state of men’s minds on the occasion, that I think it neither advantageous nor safe to keep the Mint open, unless the disorder should suddenly disappear. My present expectations are, that all the public offices will remove the next week.
As it is proper the President should know all our movements, I enclose a rough copy of the Orders I shall issue in case my fears are verified, that if any alteration should be agreeable to Government, it may be made. There is a very large sum in both Gold & Silver in the Mint, that cannot be worked up under four or five weeks. I have the honor to be with great respect Sir, Your very humble servant
(signed)   Elias Boudinot D. M.
 

   
   Letterbook copy (DNA: RG 104, Letters Sent by Director of Mint, vol. 1); letterbook copy (DNA: RG 104, Domestic Letters and Statements of Mint).



   
   The “malignant fever” was probably the yellow fever, which had struck Philadelphia repeatedly in the 1790s. In 1802 the death toll reached almost three hundred (Rowe, Thomas McKean, p. 332).



   
   Boudinot’s proposed orders have not been found. In a letter of 9 Aug. 1802 (DNA: RG 59, DL, vol. 14), Daniel Brent informed Boudinot that JM and Jefferson were absent from the capital but that Albert Gallatin “approves of the arrangement you propose.” Brent added that he would forward Boudinot’s letter and enclosure to JM, “but before his answer can well be received, I very much fear, from present appearances, you will have found it necessary to take a definitive step, & to abandon the City.”


